Exhibit 10.1 (a)
 
 
March 13, 2013


Mr. Louis J. Cappelli, Chairman
Sterling Bancorp
650 Fifth Avenue
New York, New York   10019


Dear Mr. Cappelli:


This will confirm the following amendment to your Amended and Restated
Employment Agreement, dated as of March 22, 2002, with our Company, which was
last amended by letter agreement dated March 2, 2012:


The date in the third line of Paragraph 1 (captioned “Term”)
                      is amended to December 31, 2017.


The foregoing amendment was adopted by the Compensation Committee and approved
by the Board of Directors at its March 13, 2013 meeting.


Kindly sign and return the enclosed copy to the Company in order to confirm your
understanding and acceptance of the foregoing amendment.
 
 

  Sincerely,


Sterling Bancorp

By:  /s/ Debra A. Ashton                     
Secretary

 


Agreed:


/s/ Louis J. Cappelli                     
Louis J. Cappelli